ALLOWABILITY NOTICE
Claims 1-6, 8-17 and 19-22 are pending in this action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John McGlynn on 2/7/2022.

The claims are amended as follows:

1.	(Previously Presented)   A method for data management, comprising:
receiving, by a first computing agent associated with a data furnisher system, data;
storing the received data and an indication that the received data is unverified;
identifying, by a second computing agent associated with a data coordinating system, a person to whom the received data relates;

communicating, by the third computing agent associated with the system for the identified person, an indication to the identified person that the received data is available for review;
receiving, by the third computing agent associated with the system for the identified person, an indication that the received data is verified by the identified person;
storing the indication that the received data is verified; 
communicating to the first computing agent associated with the data furnisher system the indication that the received data is verified;   
communicating, by the third computing agent associated with the system for the identified person, to the first computing agent associated with the data furnisher system, a message to change status of the received data; and
communicating, by the first computing agent associated with the data furnisher system, the indication that the received data is verified to the second computing agent associated with the data coordinating system.   

2.	(Previously Presented)   The method of claim 1, wherein the received data comprises a reference to a location of data stored on the data furnisher system.



4. 	(Previously Presented)   The method of claim 1, wherein communicating an indication that the received data is available for review comprises communicating a reference to a location of the received data.

5.	(Previously Presented)   The method of claim 4, further comprising:
receiving, by the third agent associated with the system for the identified person, the reference to the location of the received data;
retrieving, by the third agent associated with the system for the identified person, the received data using the reference to the location of the received data; and 
communicating, by the third agent associated with the system for the identified person, the received data.

6.	(Previously Presented)   The method of claim 5, wherein communicating the received data comprises communicating data encrypted using a public encryption key associated with the system for the identified person.

7.	(Cancelled)   



9.	(Original)  The method of claim 8, wherein identifying a person to whom the data relates comprises decrypting the received data using a private key corresponding to the smart contract associated with the data coordinating system.

10.	(Previously Presented)   The method of claim 1, further comprising: encrypting the received data with a public key associated with the system for the identified person.

11.	(Currently Amended)  A method for data management, comprising: 
receiving, by a first computing agent associated with a data furnisher system, data;
storing the received data and an indication that the received data is unverified;
identifying, by a second computing agent associated with a data coordinating system, a person to whom the received data relates;

communicating, by the third computing agent associated with the system for the identified person, an indication to the identified person that the received data is available for review;
receiving, by the third computing agent associated with the system for the identified person, an indication that the received data is verified by the identified person;
storing the indication that the received data is verified;
receiving, by the first computing agent associated with the data furnisher system, second data;
storing the received second data and an indication that the received second data is unverified;
identifying, by the second computing agent associated with the data coordinating system, the received second data relates to the identified person;
identifying, by the second computing agent associated with the data coordinating system, the third computing agent associated with the system for the identified person; 
communicating, by the third computing agent associated with the system for the identified  person, an indication to the identified person that the received second data is available for review;

communicating, by the third computing agent associated with the system for the identified person, to the second computing agent associated with the data coordinating system, the indication that the received second data is disputed;
storing the indication that the received second data is disputed;
communicating, by the second computing agent associated with the data coordinating system, to the first computing agent associated with the data furnisher system, the indication that the received second data is disputed; and
communicating, by the first computing agent associated with the data furnisher system, to the data furnisher system, the indication that the received second data is disputed.

12.	(Previously Presented)   The method of claim 11, further comprising:
receiving, by the second computing agent associated with the data coordinating system, an indication that a dispute regarding the received second data is resolved;
receiving, by the second computing agent associated with the data coordinating system, revised second data; and
storing the revised second data and an indication that a dispute has been resolved.

13.	(Currently Amended)  A method for data management, comprising: 
receiving, by a first computing agent associated with a data furnisher system, data;
storing the received data and an indication that the received data is unverified;
identifying, by a second computing agent associated with a data coordinating system, a person to whom the received data relates;
identifying, by the second computing agent associated with the data coordinating system, a third computing agent associated with a system for the identified person; 
communicating, by the third computing agent associated with the system for the identified person, an indication to the identified person that the received data is available for review;
receiving, by the third computing agent associated with the system for the identified person, an indication that the received data is verified by the identified person;
storing the indication that the received data is verified;
receiving, by the first computing agent associated with the data furnisher system, second data;
storing the received second data and an indication that the received second data is unverified;

identifying, by the second computing agent associated with the data coordinating system, the third computing agent associated with the system for the identified person; 
communicating, by the third computing agent associated with the system for the identified person, an indication to the identified person that the received second data is available for review;
receiving, by the third computing agent associated with the system for the identified person, an indication that the received second data is not verified and is not disputed;
communicating, by the third computing agent associated with the system for the identified person, to the second computing agent associated with the data coordinating system, the indication that the received second data is not verified and is not disputed;
storing the indication that the received second data is not verified and is not disputed;
communicating, by the second computing agent associated with the data coordinating system, to the first computing agent associated with the data furnisher system, the indication that the received second data is not verified and is not disputed; and
the indication that the received second data is not verified and is not disputed.

14.	(Currently Amended)  The method of claim 1, further comprising:
identifying, by the second computing agent associated with the data coordinating system, stored data that matches a data requestor profile associated with a data request;
communicating, by the second computing agent associated with the data coordinating system, to the third computing agent associated with the system for the identified person, an identification of the data requestor and an identification of the stored data that matches the data request;
communicating, by the third computing agent to the system for the identified person, an indication of the data requestor and an indication of the stored data that matches a profile of data associated with the data request;
receiving, by the third computing agent associated with the system for the identified person, an indication of whether to grant or deny access to the stored data to the data requestor;
communicating, by the third computing agent associated with the system for the identified person to the second computing agent, the indication of whether to grant or deny access to the stored data to the data requestor; and
the indication of whether to grant or deny access to the stored data to the data requestor.

15.	(Currently Amended)   A system for data management, comprising:
	a computing processor;
computing memory communicatively coupled with the computing processor, the computing memory having executable instructions stored thereon that upon execution cause the system to perform operations comprising:
receiving, by a first computing agent associated with a data furnisher system, data;
storing the received data and an indication that the received data is unverified;
identifying, by a second computing agent associated with a data coordinating system, a person to whom the received data relates;
identifying, by the second computing agent associated with the data coordinating system, a third computing agent associated with a system for the identified person; 
communicating, by the third computing agent associated with the system for the identified person, an indication to the identified person that the received data is available for review;

storing the indication that the received data is verified; and
communicating to the first computing agent associated with the data furnisher system the indication that the received data is verified;  
communicating, by the third computing agent associated with the system for the identified person, to the first computing agent associated with the data furnisher system, a message to change status of the received data; and
communicating, by the first computing agent associated with the data furnisher system, the indication that the received data is verified to the second computing agent associated with the data coordinating system.

16. 	(Previously Presented)   The system of claim 15, wherein communicating an indication that the received data is available for review comprises communicating a reference to a location of the received data.

17.	(Previously Presented)   The system of claim 16, the computing memory having executable instructions stored thereon that upon execution cause the system to perform operations further comprising:

retrieving, by the third agent associated with the system for the identified person, the received data using the reference to the location of the received data; and 
communicating, by the third agent associated with the system for the identified person, the received data.

18.	(Cancelled)   

19.	(Currently Amended)   A system for data management comprising:
receiving, by a first computing agent associated with a data furnisher system, data;
storing the received data and an indication that the received data is unverified;
identifying, by a second computing agent associated with a data coordinating system, a person to whom the received data relates;
identifying, by the second computing agent associated with the data coordinating system, a third computing agent associated with a system for the identified person; 
communicating, by the third computing agent associated with the system for the identified person, an indication to the identified person that the received data is available for review;

storing the indication that the received data is verified;
receiving, by the first computing agent associated with the data furnisher system, second data;
storing the received second data and an indication that the received second data is unverified;
identifying, by the second computing agent associated with the data coordinating system, that the received second data relates to the identified person;
identifying, by the second computing agent associated with the data coordinating system, a third computing agent associated with the system for the identified person; 
communicating, by the third computing agent associated with the system for the identified  person, an indication to the identified person that the received second data is available for review;
receiving, by the third computing agent associated with the system for the identified  person, an indication that the received second data is disputed;
communicating, by the third computing agent associated with the system for the identified person, to the second computing agent associated with the data coordinating system, the indication that the received second data is disputed;
the indication that the received second data is disputed;
communicating, by the second computing agent associated with the data coordinating system, to the first computing agent associated with the data furnisher system, the an indication that the received second data is disputed; and
communicating, by the first computing agent associated with the data furnisher system, to the data furnisher system, the indication that the received second data is disputed.

20.	(Currently Amended)   The system of claim 19, the computing memory having executable instructions stored thereon that upon execution cause the system to perform operations further comprising:
receiving, by the second computing agent associated with the data coordinating system, an indication that a dispute regarding the received second data is resolved; 
receiving, by the second computing agent associated with the data coordinating system, revised second data; and
storing the revised second data and the indication that a dispute has been resolved.

21.	(Currently Amended)   A system for data management comprising:
receiving, by a first computing agent associated with a data furnisher system, data;

identifying, by a second computing agent associated with a data coordinating system, a person to whom the received data relates;
identifying, by the second computing agent associated with the data coordinating system, a third computing agent associated with a system for the identified person; 
communicating, by the third computing agent associated with the system for the identified person, an indication to the identified person that the received data is available for review;
receiving, by the third computing agent associated with the system for the identified person, an indication that the received data is verified by the identified person;
storing the indication that the received data is verified;
receiving, by the first computing agent associated with the data furnisher system, second data;
storing the received second data and an indication that the received second data is unverified;
identifying, by the second computing agent associated with the data coordinating system, that the received second data relates to the identified person;

communicating, by the third computing agent associated with the system for the identified person, an indication to the identified person that the received second data is available for review;
receiving, by the third computing agent associated with the system for the identified person, an indication that the received second data is not verified and is not disputed;
communicating, by the third computing agent associated with the system for the identified person, to the second computing agent associated with the data coordinating system, the indication that the received second data is not verified and is not disputed;
storing the indication that the received second data is not verified and is not disputed;
communicating, by the second computing agent associated with the data coordinating system, to the first computing agent associated with the data furnisher system, the indication that the received second data is not verified and is not disputed; and
communicating, by the first computing agent associated with the data furnisher system, to the data furnisher system, the indication that the received second data is not verified and is not disputed.
	

identifying, by the second computing agent associated with the data coordinating system, stored data that matches a data requestor profile associated with a data request;
communicating, by the second computing agent associated with the data coordinating system, to the third computing agent associated with the system for the identified person, an identification of the data requestor and an identification of the stored data that matches the data request;
communicating, by the third computing agent to the system for the identified person, an indication of the data requestor and an indication of the stored data that matches a profile of data associated with the data request;
receiving, by the third computing agent associated with the system for the identified person, an indication of whether to grant or deny access to the stored data to the data requestor;
communicating, by the third computing agent associated with the system for the identified person to the second computing agent, the indication of whether to grant or deny access to the stored data to the data requestor; and
the indication of whether to grant or deny access to the stored data to the data requestor.

Reasons for Allowance
Claims 1-6, 8-17 and 19-22 are allowed.

The following is an examiner’s statement of reasons for allowance:  The cited prior art references, Wadhwa et al. (US PGPUB No. 2019/0280854), Mitch et al. (US PGPUB No. 2020/0175600), Beck et al. (US PGPUB No. 2019/02876679), Wu et al. (US PGPUB No. 2016/0112538), Caluwaert et al. (US PGPUB No. 2020/0296097), Jin et al. (US PGPUB No. 2019/0251557), Zou et al. (US PGPUB No. 2020/0244460), Polozoff et al. (US PGPUB No. 2006/0156418), Padmanabhan et al. (US PGPUB No. 2020/0133955), Madisetti et al. (US PGPUB No. 2018/0374091), Stewart et al. (US Patent No. 9,542,659), Wong et al. (US PGPUB No. 2018/0075117), Tomlinson et al. (US PGPUB No. 2015/0365361), Circlaeys et al. (US PGPUB No. 2018/0349416), Anderson et al. (US Patent No. 10,158,527), Haeberle et al. (US PGPUB No. 2008/0126110), Goeringer et al. (US PGPUB No. 2017/0337534), Davis et al. (US Patent No. 10,198,325), Song et al. (US PGPUB No. 2018/0109516), Hellermann et al. (DE 102019217738 A1), Yang et al. (CN 111475581 A), Liu et al. (CN 110956470 A), Zou et al. (WO 2021017427 A1), Zou et al. (CN 110555296 A), Varughese et al. (WO 2019/148248),  Priyadharshini et al. ("Data integrity in cloud storage," IEEE-International Conference On Advances In Engineering, Science And Management .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is 571-270-7179.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        February 6, 2022